10 Cal. App. 2d 634 (1935)
MARGARET J. MORRISON, Respondent,
v.
C. B. LANE, Appellant.
Civ. No. 10603. 
California Court of Appeals. Second Appellate District, Division Two.  
December 16, 1935.
 Edward A. Stuart for Appellant.
 Armand H. Blum for Respondent.
 McComb, J., pro tem.
 This is an appeal by defendant from a judgment in favor of plaintiff after a trial by the court without a jury.
 Viewing the evidence most favorable to plaintiff (Ah Gett v. Carr, 3 Cal. App. 47, 48 [84 P. 458]), the facts in the instant case are:
 Defendant, a duly licensed chiropractor, was consulted by plaintiff relative to pains in her face solely. Defendant diagnosed the condition as tic-douloureux, inflammation of the fifth cranial nerve, which nerve originates in the brain and exits near a point where the lower jaw attaches to the skull. It is in no way connected with any portion of the vertebrae. *635 October 13, 1934, defendant fractured plaintiff's twelfth rib, while adjusting her vertebrae in the region thereof.
 [1] The sole question necessary for us to determine on this appeal is:
 Where a chiropractor has prescribed treatment for a specific ailment and injuries an undiseased portion of his patient's body in no way related to the ailment, may the court, in the absence of expert testimony, properly find that the chiropractor negligently injured his patient?
 Negligence of a chiropractor in failing to take due care to avoid injury to undiseased parts of his patient's body may be proven without resorting to expert testimony. (Brown v. Shortlidge, 98 Cal. App. 352, 357 [277 P. 134]; Nicholas v. Jacobson, 113 Cal. App. 382, 386 [298 P. 505].) Hence in the instant case the finding of the trial court based on substantial evidence other than expert testimony that plaintiff suffered injuries to an undiseased portion of her body as a result of defendant's negligence, is binding on this court.
 The judgment is affirmed.
 Crail, P.J., and Wood, J., concurred.